Citation Nr: 0842355	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  02-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1979 to December 
1984 and from September 1990 to October 1992.  She then 
served in the Navy Reserve until 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

When this case most recently was before the Board in January 
2007, the Board denied the veteran's appeal for service 
connection for psychiatric disability.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in July 2008, 
the Court granted a joint motion of the parties and remanded 
the claim for service connection for psychiatric disability 
to the Board for action consistent with the joint motion.


REMAND

The joint motion of the parties notes that in October 2002 
the veteran provided VA with the name, address, and telephone 
number of a private physician, Dr. P. Sayegh.  She also 
provided VA with an Authorization and Consent to Release 
Information (VA Form 21-4142) in February 2003.  Although the 
claims file contains some treatment records from Dr. Sayegh, 
the record does not reflect that VA attempted to obtain any 
other pertinent treatment records from him.  VA must make 
reasonable efforts to obtain such records since they may be 
pertinent to the veteran's claim for service connection for 
psychiatric disability.  See 38 C.F.R. § 3.159(c)(1) (2007).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including any 
treatment records from Dr. P. Sayegh.  
If it is unable to obtain any such 
evidence, it should so inform the 
veteran and her representative and 
request them to provide the outstanding 
evidence.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for psychiatric disability.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and her representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


